Order of disposition, Family Court, New York County (Sheldon M. Rand, J.), entered on or about August 8, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by an adult, would constitute attempted robbery in the second degree and assault in the third degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning identification and credibility (see People v Bleakley, 69 NY2d 490 [1987]). Although the victim could not make an in-court identification, he made a reliable out-of-court identification very shortly after the incident. Concur—Buckley, P.J., Ellerin, Lerner, Marlow and Catterson, JJ.